internal_revenue_service index no number release date cc dom p si - plr-115738-98 trust a b date x state date dear this responds to your letter dated date submitted on behalf of trust requesting a ruling under sec_1361 of the internal_revenue_code the information submitted states that trust was established on date by a and b grantors for the benefit of the children of their marriage and the issue of such children trust currently holds stock in x a state limited_liability_company the trust trustees propose to contribute trust’s interest in x to a newly formed corporation that will elect s_corporation status in exchange for the stock of the newly formed corporation trust represents that trust has not made an election to be a qualified_subchapter_s_trust trust is not exempt from tax under subtitle a of the code and each trust_beneficiary is an individual article second of trust provides that the trustees shall hold manage invest and reinvest the trust estate and shall collect and receive the interest_income and profits therefrom for the benefit of the children born of grantors’ marriage and issue of such children including issue born after the date of trust article second a of trust provides that during the term of trust the trustee may pay from time to time the net_income of trust in such proportions and amounts as he in his sole discretion shall determine to or for the benefit of any of grantors’ children and issue of grantors’ children who shall be living from time to time article second a of trust provides that the trustee may pay to or for the benefit of any of grantors’ children and or their issue who shall be living from time to time or to one or more trusts for the benefit of any of grantors’ children and or their issue such sums from the principal of the trust as the trustee shall deem necessary or desirable for such beneficiary’s health support education and maintenance article second b of trust provides that the trustee in his discretion and at any time may divide trust into separate equal shares so as to have one share for each child of grantors who is then living and one share to be further divided on a per stirpes basis for the then living issue of each deceased child of grantors each such share shall thereafter be administered as a sub-trust for the primary benefit of the descendant for whom it was established article second b of trust provides that upon the death of a primary beneficiary of a sub-trust such sub-trust shall be further divided into separate shares for such primary beneficiary’s issue who shall survive him or her per stirpes in default of such issue such primary beneficiary’s sub-trust shall be divided into separate shares for the issue per stirpes of such primary beneficiary’s ancestor who a is in the generation closest to such primary beneficiary’s generation b is a descendant of grantors and c has issue who survive such primary beneficiary or failing such issue into separate shares for the issue per stirpes of grantors who shall survive such primary beneficiary article second c of trust provides that during any period prior to the termination_date of trust in which there shall be no children or issue of children of grantors then living_trust or sub-trusts shall be administered for the benefit of the then living grandchildren of b’s parents and their issue article second d of trust provides that trust and any sub-trusts shall terminate twenty-one years after the death of the last to survive of the group consisting of b’s parents and all of their issue living at the date of signing of the trust agreement or if earlier upon such date as shall be required in order to avoid a violation of the applicable rule_against_perpetuities article second d of trust provides that upon the termination of trust or sub-trusts if there are issue of the grantors then living the then remaining principal and any accrued or undistributed_income of the trust or sub-trust shall be distributed to the grantors’ issue who shall be living at the date of termination per stirpes or if trust has been partitioned into separate sub-trusts each sub-trust shall be distributed to the primary beneficiary for whom the sub-trust was created article second d of trust provides that upon termination of trust or sub-trusts if there are no issue of the grantors then living the trustees of trust or sub-trusts shall divide the then remaining principal and any accrued or undistributed_income of trust so as to provide one share for each then living grandchild of the parents of b and one share for each deceased grandchild of theirs who shall have then living issue sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect sec_1362 of the code provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 c have a nonresident_alien as a shareholder and d more than one class of stock under sec_1361 of the code an electing_small_business_trust is an eligible shareholder of an s_corporation sec_1361 defines electing_small_business_trust sec_1361 of the code provides that except as provided in sec_1361 the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph or of sec_170 ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 of the code provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a of chapter and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 of the code provides that for purposes of sec_1361 the term potential_current_beneficiary means with respect to any period any person who at any time during such period is entitled to or at the discretion of any person may receive a distribution from the principal or income of the trust notice_97_49 1997_2_cb_304 provides that for purposes of sec_1361 the term beneficiary does not include a distributee trust but does include those persons who have a beneficial_interest in the property held by the distributee trust furthermore the notice provides that for purposes of sec_1361 if a distributee trust becomes entitled to or at the discretion of any person may receive a distribution from principal or income of the electing_small_business_trust esbt then the trust will become a potential_current_beneficiary and the s_corporation_election will terminate unless the distributee trust is a_trust described in sec_1361 accordingly based on the representations made and the information provided we conclude that for purposes of sec_1361 the beneficiaries of trust are individuals and are qualified beneficiaries furthermore we conclude that the power given to the trustee under article second b to subdivide the trust into sub-trusts does not affect trust’s qualification as an esbt this conclusion is based on the assumption that the division of trust is not considered a sale of exchange under sec_1001 furthermore if the trustee subdivides trust any sub-trust created must qualify as a_trust described under sec_1361 and the beneficiary of the resulting trust must satisfy the shareholder restrictions of sec_1361 with respect to the power given to the trustee under article second a to make certain distributions either directly to or in trust for the benefit of any of grantors’ children and or their issue this is a power to make a distribution for purposes of sec_1361 however since there are currently no distributee trusts identified or currently in existence the power to distribute to these trusts will be disregarded for purposes of sec_1361 thus there is no distributee trust that is a potential_current_beneficiary if a distributee trust is identified or otherwise comes into existence in any period then the distributee trust will become a potential_current_beneficiary and the s_corporation_election will terminate unless the distributee trust is a_trust described in sec_1361 furthermore the beneficiary of any new trust must satisfy the shareholder restrictions of sec_1361 accordingly upon trust making a valid and timely election under sec_1361 trust will satisfy the requirements of sec_1361 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney of file with this office we are forwarding a copy of this letter to trust sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
